Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7, 10-13, 15-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito (US PGPUB 20110304607).
[Claim 1]
An electronic device comprising: a camera module (fig. 6, 23 and 24); a display (12 and 22); a memory (32); and
a processor (311-313) configured to be operatively connected to the camera module, the display, and the memory (see figure 6), wherein the processor is further configured to display a preview image obtained from the camera module on the display (figure 7, Paragraph 130), recognize an object from the preview image (Paragraph 131), detect a drawing input based on the object (fig. 9, hand-drawing HW based on a person’s recognized face, Paragraphs 132-134), generate a graphic element by the detected drawing input (fig. 9 shows a hand-drawn image HI, Paragraphs 133-134) , and display the graphic element to correspond to the object by tracking the object (tracking the person’s recognized face, figure 10, Paragraph 134).
[Claim 3]

[Claim 4]
The electronic device of claim 1, wherein the processor is further configured to display a drawable region on the display when an attribute of the object is a person (Face mesh FM corresponds to the drawable region, Paragraph 131).
[Claim 5]
The electronic device of claim 1, wherein the processor is further configured to acquire coordinate information in which the drawing input is detected (Paragraph 135, as shown in FIG. 11A, on the face recognized in the face recognition process, a plurality of polygons PG are generated based on the feature points of the face), based on a feature point of the object when an attribute of the object is a person (the feature is a closed mouth in figure 11a), and generate relationship information by mapping the feature point of the object and the coordinate information of the drawing input (Paragraph 135, A texture of the hand-drawn image HI corresponding to the hand-drawn input HW is set, and the texture is mapped on the plurality of polygons PG.  This causes The hand-drawn image HI to be drawn on the face in the camera image).
[Claim 6]
The electronic device of claim 5, wherein the processor is further configured to temporarily store the generated relationship information in the memory in association with graphic information (Paragraph 139, fig. 12, the main memory 32 stores the programs loaded from the built-in memory, the external memory 44, or the data storage external memory 45, and temporary data 
[Claim 7]
The electronic device of claim 5, wherein the processor is further configured to display the graphic element on the object based on the relationship information (in figure 11a and 11b, the drawing HI changes shape based on the relationship of feature of face and vertices of polygons).
[Claim 10]
The electronic device of claim 1, wherein the processor is further configured to track a change in the object from a preview image obtained in real time while the drawing input is detected or the graphic element is displayed (Location of person’s face is tracked and the drawing input is detected, Paragraphs 134-135).
[Claim 11]
The electronic device of claim 10, wherein the processor is further configured to track a presence or an absence (Paragraph 131), a size, an angle, or a location of the object when an attribute of the object is a person (Paragraph 134, the camera image displayed on the upper LCD 22 has changed, in capturing position and angle, from the camera image displayed on the upper LCD 22 shown in FIG. 9, and therefore, the position and the size of the captured person has changed.  Even when the camera image displayed on the upper LCD 22 has thus changed, the hand-drawn image HI corresponding to the hand-drawn input HW is drawn on the person's face extracted in the face recognition process performed on the camera image after the change), and track a change in the electronic device when the attribute of the object is a thing (Paragraph 134, 
[Claim 12]
The electronic device of claim 11, wherein the processor is further configured to vary and display at least one of a size, an angle, or a location of the graphic element in proportion to at least one of the size, the angle, or the location of the object included in the preview image obtained in real time from the camera module (Paragraphs 134-135, figures 9, 10, 11a and 11b).
[Claim 13]
The electronic device of claim 1, wherein the processor is further configured to remove the graphic element for the object when the object is not identified in the preview image obtained in real time from the camera module (in fig. 10, if the recognized object is out of view, the hand drawn image HI will no longer be displayed).
[Claims 15-18 and 20]
These are method claims corresponding to apparatus claims 1, 3, 4, 5, 7, 10 and 12 respectively and are therefore analyzed and rejected based upon apparatus claims 1, 3, 4, 5, 7, 10 and 12.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ito (US PGPUB 20110304607) in view of Ali et al. (US PGPUB 20170030716).
[Claim 2]
Ito fails to teach wherein the object comprises at least one of a person or a thing, and wherein the processor is further configured to recognize the person as the object when the camera module is driven by a front camera, and recognize the person or the thing as the object when the camera module is driven by a rear camera. However Ali teaches that when multiple image sensors 222 are available, the source of a given image may provide useful information.  For example, if an object such as a steering wheel is detected by a rear-facing camera, it may be expected that features associated with the user may be detected by the front-facing camera (Paragraph 99). Therefore taking the combined teachings of Ito and Ali, it would be obvious to one skilled in the art before the effective filing date of the invention to have been motivated to have the object comprises at least one of a person or a thing, and wherein the processor is further configured to recognize the person as the object when the camera module is driven by a front camera, and recognize the person or the thing as the object when the camera module is driven by a rear camera in order to determine how the portable device is associated with the user, and in particular, to determine whether the portable device is being held in the hand.

Allowable Subject Matter
Claims 8, 9, 14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art fails to teach as recited in claim 8 “acquire location information or posture information of the electronic device at a time point at which the drawing input is detected as a spatial coordinate value when an attribute of the object is a thing, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH K AGGARWAL whose telephone number is (571)272-7360.  The examiner can normally be reached on Monday - Friday 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 5712727564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/YOGESH K AGGARWAL/            Primary Examiner, Art Unit 2696